Citation Nr: 1235726	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-34 310	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO, among other things, denied entitlement to service connection for bilateral hearing loss disability and tinnitus.

The veteran requested a Travel Board hearing and one was scheduled for April 27, 2012, but the Veteran withdrew this request prior to the hearing.


FINDINGS OF FACT

1.  In an April 2012 statement in support of claim (VA Form 21-4138) sent to the RO, the Veteran indicated that he desired to withdraw his appeal of the denial of his claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.

2.  On August 15, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that it had confirmed that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, as confirmed by his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


